Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 27, 2015                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150721 & (91)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellant,
  v                                                                 SC: 150721
                                                                    COA: 315591
                                                                    Macomb CC: 2011-003482-FH
  LOIS BUTLER-JACKSON,
            Defendant-Appellee.

  _________________________________________/

         On order of the Court, the application for leave to appeal the November 6, 2014
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of People v Seewald (Docket No. 150146) is pending on appeal before this Court
  and that the decision in that case may resolve an issue raised in the present application for
  leave to appeal, we ORDER that the application be held in ABEYANCE pending the
  decision in that case. The motion to vacate the application is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 27, 2015
         p0520
                                                                               Clerk